Filed 8/17/21 P. v. Wagner CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048840
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1900064)

             v.

 CLINTON FRED WAGNER,

             Defendant and Appellant.


         Penal Code section 1170.951 permits “[a] person convicted of felony murder or
murder under a natural and probable consequences theory [to] file a petition . . . to have
[his or her] murder conviction vacated and to be resentenced on any remaining counts”
when certain conditions apply. (§ 1170.95, subdivision (a).) The trial court denied
defendant Clinton Fred Wagner’s section 1170.95 petition for failure to make a prima
facie case for relief because the jury instructions from his trial show that he was
convicted as a direct aider and abettor. As such, he is not a person convicted of felony
murder or murder under a natural and probable consequences theory and, accordingly, is
ineligible for section 1170.95 relief.
         On appeal, Wagner contends the trial court erred by considering the record of
conviction in determining whether he made the requisite prima facie showing. Our
Supreme Court’s recent decision in People v. Lewis (July 26, 2021, S260598) __ Cal.5th




         1
             All further statutory references are to the Penal Code unless otherwise indicated.
__, __ [2021 Cal. LEXIS 5258 at p. 30] (Lewis), which held that “the trial court may look
at the record of conviction after the appointment of counsel to determine whether a
petitioner has made a prima facie case for section 1170.95 relief,” compels us to reject
that argument. Therefore, we shall affirm.
I.     BACKGROUND
       A.     Factual Summary2
       The underlying facts are not relevant to the issue on appeal, so we summarize
them briefly. On May 22, 1997, Wagner, Ayana Green, and a third person drove around
San Jose. After Green received a page, they stopped at a gas station where she used the
telephone. During the call, she motioned for Wagner to join her, which he did. Wagner
and Green returned to the car and Wagner drove the group to King and McKee. After
cruising the area, Wagner stopped the car. Green got out and shot Harry Garrett, who
was standing on the sidewalk. Meanwhile, Wagner drove around the corner, parked, and
left the car running. Green ran back to the car and got in; Wagner drove away. Both
Green and Wagner told the third person not to say anything about the shooting.
       B.     Procedural History3
       Wagner and Green were charged with Garrett’s murder, among other offenses.
The information alleged that Green personally used a handgun during the commission of
the murder. Wagner and Green were jointly tried on the murder count, which was
severed from the other counts. The jury convicted them both of first degree murder and
found true the allegation that Green personally used a handgun. This court affirmed their
murder convictions in an opinion issued on March 13, 2001.
       Wagner filed a section 1170.95 petition in January 2019. The trial court appointed
him counsel. The prosecutor filed a response opposing the petition. Among other things,

       2
         We take the facts from the trial court’s order denying the petition.
       3
         The procedural history is taken, in part, from this court’s opinion in Wagner’s
direct appeal (People v. Green, et al. (Mar. 13, 2001, H018964) [nonpub. opn.]).

                                             2
the prosecutor argued that Wagner was convicted as a direct aider and abettor, not under
the felony murder rule or natural and probably consequences doctrine, such that he is not
eligible for section 1170.95 relief. Attached to the prosecutor’s response were the jury
instructions from Wagner’s trial, which show that his jury was instructed on direct aiding
and abetting, but not on felony murder or the natural and probably consequences
doctrine. Wagner’s appointed counsel chose not to file a reply.
       The trial court denied the petition on December 31, 2020, reasoning that the jury
instructions “conclusively demonstrate that Petitioner was not convicted of murder under
a natural and probable consequences theory or of felony murder, [such that] Petitioner
has not made a prima facie showing that he is entitled to relief under Penal Code
section 1170.95.” Wagner timely appealed.
II.    DISCUSSION
       The sole issue on appeal is whether the trial court is permitted to review the record
of conviction at the prima facie stage or if, as Wager argues, the court may do so only
after it issues an order to show cause. Our Supreme Court resolved this previously open
question in Lewis, holding that trial courts may rely on the record of conviction in
determining whether a petitioner has made a prima facie case for section 1170.95 relief.
(Lewis, supra, __ Cal.5th at pp. __ [2021 Cal. LEXIS 5258 at pp. 29-30].)
       The Lewis court noted that “the prima facie inquiry under subdivision (c) is
limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause.” ’ [Citations.] ‘[A]
court should not reject the petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citations.] ‘However, if the record, including
the court’s own documents, “contain[s] facts refuting the allegations made in the
petition,” then “the court is justified in making a credibility determination adverse to the

                                              3
petitioner.” ’ [Citations.]” (Lewis, supra, __ Cal.5th at pp. __ [2021 Cal. LEXIS 5258 at
pp. 30-31].) Here, the record of conviction—namely, the jury instructions—establish
Wagner’s ineligibility without the need for any factfinding. Therefore, the trial court did
not err in denying Wagner’s petition without issuing an order to show cause.
III.   DISPOSITION
       The order denying Wagner’s petition is affirmed.




                                             4
                                _______________________________
                                ELIA, ACTING P.J.




WE CONCUR:




_____________________________
BAMATTRE-MANOUKIAN, J.




_____________________________
DANNER, J.




People v. Wagner
H048840